Citation Nr: 0828422	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from February 
1979 to June 1987.  

This matter comes to the Board on appeal from a February 2006 
rating decision.  A notice of disagreement was filed in May 
2006, a statement of the case was issued in December 2006, 
and a substantive appeal was received in January 2007.  The 
veteran testified at a hearing before the RO in April 2007.  
The veteran requested a Board hearing, however, he withdrew 
that request in August 2007.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


REMAND

The veteran contends that his current low back disability is 
related to his active duty service.  He has specifically 
pointed to a March 1979 service medical record which appears 
to reference a back defect.  The nature of the defect is not 
reported, and there does not appear to be any other 
references to any low back defect or disorder in subsequent 
service medical records.  An August 1989 VA examination 
appear to show a normal spine.  However, there is also a VA 
opinion of record, based on a brief review of the veteran's 
military records, that the chronic back pains are at least 
likely as not related to his service.  Under the 
circumstances, the Board believes VA's duty to assist the 
veteran requires a VA examination and opinion as to etiology. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA back examination to ascertain the 
nature and etiology of any current low 
back disability.  It is imperative that 
the claims file be reviewed by the 
examiner in connection with the 
examination.  All chronic low back 
disabilities found on examination should 
be clearly reported.  

As to each low back disability so 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) causally related to the 
veteran's active duty service, to include 
the March 1979 reported back 
irregularity.  The examiner should 
discuss the significance of subsequent 
service and post-service medical records 
as they pertain to the low back. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for low 
back disability is warranted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

